e




                                  The Attorney General of Texas

    JIM MATTOX                                           Decmber    5, 1984
    Attorney General


    Supreme CQurl BulldIn        Mr. Kenneth H. Ashworth                                 Opinion No.     Jn-240
    P. 0. Box 12549              Comissloner
    *ustIn. TX. 78711- 2549      Coordinating Board                                      Re:     Nonresident  tuition
    512l4752501
    Telex 910/874.1387
                                 Texas College and University           System           at the Southwest Collegiate
    Telecopier 5121475.0288      P.   0.   BOX   12788                                   Institute  for the Deaf
                                 Austin,     Texas       78711

    714 Jackson. Suile 7W        Dear Mr. Ashworth:
    Dallas. TX. 75202.4506
    214l7428944
                                       You seek clarification          of the proper   method of       determining
                                 nonresident tuition at the Southwest Collegiate         Institute    for the Deaf
    4824 Ahfta Ave.. Suite 180   [hereinafter     SCID].    Specifically,     you ask vhether      the method of
    El Paso, TX. 799052793       determining nonres:Ltlent tuition        at the SCID, which is set forth in
    915633-3494
                                 section    131.005(b)   of the Texas Education        Code, is exclusive        or
                                 whether certain provisions       under chapter 54 of the code, which allov
       11Texas. Suite 700        certain nonresidents     to pay resident tuition,    also apply to the SCID.
    n~‘~.ron. TX. 77w2.3111
    7     234BsB                       Chapter 131 of            the Education Code created    the       SCID.  Section
                                 131.005 provides for            resident and nonresident tuition        at the SCID as
    St8 Broadway, Suite 312
                                 follows:
    Lubbock. TX. 79401-3479
    8081747.5239                                     (a)    P, Texas resident   student enrolled   in the
                                                 instituti-shall     pay tuition    at the rate p rovided
                                                 by law :%r enrollment        at Howard County Junior
    4309 N. Tenth, Suite B
    McAllen. TX. 79501-1885                      College &.d is not exempt from tuition        fees under
    512m92.4547                                  Section 5:.205 of this code.

                                                     (b)   P. student who is not a resident          of Texas
    200 Maln PIUP. suite 400
    San Antonlo. TX. 782052797
                                                 shall pa!‘tuition       at a rate adopted by the board
    512/2254191                                  of trust&       in accordance with this subsection.
                                                 Before    July 1 of each Year.            the Coordinatinn
                                                 Board, T&s       College and l&iv.&sity       System, sha6
    An Equal Opportunity/                        determine: and report to the trustees the estimated
    Affirmative Action Employa                   average cost to rhe institute,          not including room
                                                 and board.      of educating        a student    during the
                                                 academic year beginning the next fall.              Based on
                                                 that    est:lmete.     the     trustees    shall    adopt    a
                                                 nonresidec,t    tuition     rate for the academic year
                                                 that wil.1 result         Ian   the institute     collecting
                                                 tuition      from     each      student    in    an    amount
                                                 approximi.tely equal to the cost of educating the
                                                 student.     (Emphasis added).



                                                                       p. 1079
Mr. Kenneth il. Ashworth - Pl1ge 2         (Jn-240)




       Chapter 54 of the Pdumtion Code sets forth              the provisions     for
tuition and fees which are ~~!nerally applicable

           to all    instltutit,rm   of higher education,     except
           that as     to junio:: colleges    this chapter applies
           only to    the extent provided by Section     130.003(b)
           of this   code.     (Em~~hasls added).

Sec. 54.002.    Resolution   af your request depends upon whether the
legislature  intended that section     131.005 replace  chapter 54 as a
complete and exclusive   statment  regarding tuition at the SCID.

      No provision    of chapter 131 expressly   indicates   whether the other
Education     Code provisions     apply   to   nonresident     SCID students.
Attorney General Opinion JM-.Z4 (1983) concluded that the SCID is not a
“public   junior college”    under chapter 130 of the Education Code and,
accordingly,     that the restr Lctlons of section    130.003 do not apply to
the SCID.       The opinion   did not address whether the provisions        of
chapter 54 apply to the SC’LD. We now conclude that the language in
section    131.005 of the code and the unique nature of the SCID compel
the conclusion       that the t.uition   provisions     in chapter   131 were
intended to be exclusive with regard to the SCID.

      Section 131.005(a)    emphasizes that resident    students enrolled        in
the SCID are not exempted from tuition        fees under section       54.205 of
the Education Code.     Subject to certain qualifying     conditions,      section
54.205 provides    resident    deaf and blind students with an exemption
from payment of tuition      felra at any institution    of higher education
which uses public funds.      SW. 54.205(b).     Thus, the thrust of section
131.005(a)   Is that its pr~risions     alone control    resident     tuition    at
the SCID.

       Similarly,     section 131,O05(b) controls          nonresident tuition at the
SCID.      Although      subsection     (b)   fails      to expressly    exclude    all
potentially     applicable     tuition    exemptions which appear elsewhere in
the Education Code, the provision             sets forth,      in mandatory language,
an “actual cost” nonresident          tuition scheme. Thus, section 131.005(b)
specifically      replaces the gmeral tuition          rates established     in chapter
54 df the code.         When two statutes       conflict     with regard to the same
subject,     the more specific      provision   controls over the general.        white
v. Sturns, 651 S.W.Zd 372 (::ex. App. - Austin 1983, no writ).                    -

      The specific     nonresiient    tuition     exceptions    about which you
Inquire    appear in the same section           of the Education Code which
establishes    tuition   rates.    See 554.051.       As indicated     above,  the
specific    provisions    of suction      131.005(b)     supersede   the general
tuition   rates established     in section    54.051 with regard to the SCID.
We conclude that the legiskture         also intended section       131.005(b)  to
exclude the general tuition $xceptions         appearing in section 54.051.




                                      p.   1080
    :
3

        Mr. Kenneth H. Ashworth - Page 3        (JM-240)




             You express concern that the SCID will not be eligible     to receive
        appropriations   unless it cmplies   with a certain   provision    of the
        current appropriations  act, which provides:

                      In order to receive   appropriations     under this
                  Act, the Southwest Collegiate      Institute    for the
                  Deaf shall be subject to the rules and regulations
                  related   to institutions  of higher education cou-
                  tained in this A’:: and in the Texas Education
                  Code.   (Emphasis aided).

        Acts 1983. 68th Leg.,   ch.   1095, art.     III,   51, at 6054 (item X16).

              This provision  of the appropriations    act does not purport   to
        require that the SCID comply with all rules and regulations   related to
        institutions   of higher educ.atiou’-Fbntained   in the Texas Education
        Code. Section 131.006(a)   of the Education Code provides:

                     The governing board of the [SCID] may receive
                  appropriations  for the institute’s  operations  only
                  if the board operzltes the Institute   in compliance
                  with this chapter.

        So long as the SCID is operated in compliance with the provisions          of
        chapter 131 and other rules and regulations     applicable     to it,  it is
        eligible  to    receive  legj.c;lative appropriations      for    authorized
        purposes.  Attorney General 3pinion JM-24 (1983).

                                         -SUMMARY

                       Section 131.005(b)   of the Texas Education Code
                   controls    the nonresident     tuition   rate  at the
                   Southwest Collegiate   Institute    for the Deaf to the
                   exclusion of chapter 54 of the Education Code.




                                                     -
                                                         JIM     MATTOX
                                                         Attorney General of Texas

        TOMGREEN
        First Assistant   Attorney    General

        DAVID R. RICRARDS
        Executive Assistant Attorney      ,:eneral

        RICK GILPIN
        Chairman, Opinion   Committee



                                                p.   1081
Mr. Kenneth H. Ashvorth   - Page 4   (JM-240)




Prepared by Jennifer Rigge
Assletant Attorney General

APPROVED:
OPINION COhMITTEE

Rick Gilpin. Chairman
Colin Carl
Susan Garrison
Tony Guillory
Jim Moellinger
Jennifer Riggs
Nancy Sutton
Bruce Youngblood




                                       p. 1082